DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 2 it is recommended to replace “vs” with “relative to” or “versus” for clarity purposes.
 Appropriate correction is required.
Double Patenting
Claims 1-6 and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of co-pending Application No. 17/561,593 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is considered generic to claim 1 of the co-pending application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. Thus, claim 1 of the current application is anticipated by the claim 1 of the co-pending application. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Claims 2-6 and 8-20 of the current application are identical to claims 2-6 and 8-20 of the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in lines 1-2 “said holes of said at least one clip comprises a plurality of holes”, this limitation is indefinite as a plurality of holes is already attributed to the clip in the previously recited claim 14. For the purpose of examination, the plurality of holes introduced in claim 15 is considered at least one hole of a first face of said clip and at least one hole on a second face of said at least one clip as recited in the specification and the claim. A proposed amendment to overcome this rejection would be “said hole of said at least one clip comprises at least one hole on a first face of said clip and at least one hole on a second face of said at least one clip”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1-20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites in line 9” said hood is positioned adjacent to a user’s mouth”, which positively requires a component of the human body. The following amendment would overcome this rejection “said hood configured to be positioned adjacent to a user’s mouth”. Claims 2-20 are rejected based on claim dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamsson (WO 89/10154).
Regarding claim 1, Williamsson discloses a dental device configured to be coupled to a vacuum (page 1, lines 4-9 disclose the invention is a mouth piece for a dental patient which is connected to a low-pressure suction device via a suction conduit) comprising: 
a) at least one channel (pipe connection 5) coupled to the and in fluid communication with the vacuum (page 4, lines 3-5 disclose the pipe connection being connected to a low-pressure device via the suction hose 6, the connection would enable fluid connection as presented in figure 1); 
b) at least one hood (the U-shaped suction chamber 1) coupled to said at least one channel (see figures 1-7), and covering said at least one channel wherein said hood is in fluid communication with said at least one channel (as presented in figure 1 and discussed in page 4, lines 1-9 the pipe connection connects the suction changer to the suction hose and low-pressure device); and 
c) at least one clip (wing 7/post 8/first pivot 9/second pivot 10/friction holder 11) coupled to said at least one hood (see figures 7-8), said at least one clip (7/8/9/10/11) extending substantially perpendicularly to said at least one hood (via second pivot 10, see figure 6)) and substantially parallel to said at least one channel (via post 8, see figure 6), wherein the vacuum is configured to create a negative pressure inside of said at least one hood (this limitation is anticipated in view of the disclosure of page 4, lines 26-29 which discloses the suction chamber 1 receiving suction via the openings 2,3,4 and connection pipe 5 to the suction hose), and wherein said at least one clip is configured to couple to a user's mouth (via wing 7 which page 4, lines 15-16 is disclosed as resting on the cheek of the patient), wherein said hood is positioned adjacent to a user's mouth (as seen in figure 1).
Regarding claim 2, Williamsson discloses at least one additional channel (suction opening 2) in communication with said at least one channel (see figure 7).
Regarding claim 3, Williamsson discloses at least one additional channel (2) is smaller in diameter than said at least one channel (see figures 4 and 5).
Regarding claim 5, Williamsson discloses said at least one clip (7/8/9/10/11) comprises at least two parts comprising a first part (friction holder 11) and a second part (second pivot 10), wherein said second part (10) is disposed  at least partially inside of said first part (11) of said clip and wherein said second part is  slidable inside of said first part forming a telescoping clip that is adjustable in length (page 4, lines 35-37 disclose the second pivot 10 is axially displaceable within the holder 11).
Regarding claim 7, Williamsson discloses the at least one hood is formed substantially claim shell shaped (see figures 2-3).
Regarding claim 10, Williamsson discloses said at least one clip is rotatable (page 4, lines 29-36 discloses the wings are turnable).
Regarding claim 11, Williamsson discloses said at least one clip is configured to extend into a user's mouth (via wing 7 which page 4, lines 15-16 is disclosed as resting on the cheek of the patient).
Regarding claim 12, Williamsson discloses at least one clip is a telescoping clip (7/8/9/10/11) having at least two shafts (friction  holder 11 and second pivot 10), comprising at least one inner shaft (10) and at least one outer shaft (11), wherein said at least one inner shaft (10) is slidable inside of said at least one outer shaft (11, see figure 7-8 and page 4, lines 35-37 disclose the second pivot 10 is axially displaceable within the holder 11).
Regarding claim 16, Williamsson discloses said clip (7/8/9/10/11) is coupled to said hood (1) via at least one intermediate shaft (10 or 9) extending substantially perpendicular to said clip (where the components 10 and 9 are perpendicular).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson as applied to claim 2 above, and further in view of Pabalan (US 3,735,491).
Regarding claim 4, Williamsson discloses the claimed invention as set forth above in claim 2, but fails to discloses at least one additional channel extends at least partially inside of said clip. 
Pabalan teaches clips (aspirator tubes 68) which include a channel extending at least partially inside (see figure 5 and col 5, lines 6-15 which discloses the tubes having ends 70 which bend back to grasp the corner of the mouth of the patient) for the purpose of creating a clear and unobstructed view of the mouth free of debris (col 5, lines 20-25). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Williamsson to have at least one additional channel extends at least partially inside of said clip as disclosed by Pabalan for the purpose of creating a clear and unobstructed view of the mouth free of debris.
Regarding claim 8, Williamsson discloses the claimed invention as set forth above in claim 2, but fails to disclose said additional channel is disposed in said clip. 
However, Pabalan teaches clips (cheek retractors 12 and 14) which have an additional channel (aspirator tube 38) disposed in said clip (12/4) for the purpose of creating a clear and unobstructed view of the mouth free of debris (col 5, lines 20-25). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Williamsson to have said additional channel is disposed in said clip as disclosed by Pabalan for the purpose of creating a clear and unobstructed view of the mouth free of debris. 
Regarding claim 9, Williamsson/Pabalan disclose the claimed invention as set forth above in claim 8. Pabalan further teaches the clip (12/14) comprising at least one hole (orifice opening 40) for receiving fluid (col 3, lines 37-40) for the reason set forth above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williamsson as applied to claim 1 above, and further in view of Brassil et al (WO 99/20201 A1).
Regarding claim 6, Williamsson discloses the claimed invention as set forth above in claim 1, but fails to disclose the at least one hood is semi-spherical.
 However, Brassil teaches a hood (mask 40) which id spherical (see page 8, lines 18-19 and figures 3-4) for the purpose of enabling maximum extra oral suction area (page 8, lines 25-27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify the hood of Williamsson to be semi-spherical as disclosed by Brassil for the purpose of enabling a maximum extra-oral suction area.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williamsson.
Regarding claim 13, Williamsson discloses the claimed invention as set forth above in claim 12 and further discloses at least one outer shaft as a hollow cylinder (11, see figure 6) and the at least one inner shaft is cylindrically shaped, but fails to explicitly disclose at least an inner shaft which is hollow. 
However, as there is a finite number of identified solution, ie the shaft can either be hollow or solid, it is held that it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cylindrical inner shaft to be hollow, to achieve known potential solutions, such as making the attachment lighter weight to enable easier attachment to the mouth of the patient, with a reasonable expectation of success. See MPEP 2143
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson as applied to claim above, and further in view of Ronto (CA 2820948 A1).
Regarding claim 14, Williamsson discloses the claimed invention as set forth above in claim 13 but fails to disclose at least one clip has a plurality of holes disposed in an end region of said at least one clip. 
However, Ronto teaches a clip (tube 10) with a plurality of holes disposed at an end region (see distal portion 14 which has apertures 38) for the purpose of enabling high speed suction (see par 3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Williamsson to have at least one clip have a plurality of holes disposed in an end region of said one clip as taught by Ronto for the purpose of enabling the passage of air. 
Regarding claim 15, Williamsson/Ronto disclose the claimed invention as set forth above in claim 14, Ronto further teaches said at least one clip (10) comprises a plurality of holes (38) with at least one hole on a first face of said clip and at least one hole on a second face of said at least one clip (see figure 6), for the reason set forth above.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson as applied to claim 1 above, and further in view of Sitz et al (US 2008/0265565).
Regarding claim 17, Williamsson discloses the claimed invention as set forth above in claim 1, but fails to disclose said channel comprises at least two channels comprising at least a first channel and a second channel coupled together with at least one coupling.
However, Sitz teaches a channel comprising at least two channels (suction tubes 26 and 30) comprising at least a first channel (26) and a second channel (30) coupled together with at least one coupling (suction coupling 21) for the purpose of enabling free rotational use of the device at one end of the tube in a manner that minimizes kinking of the tubing and user fatigue (par 20).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the channel of Williamson to have at least two channels comprising at least a first channel and a second channel coupled together with at least one coupling as disclosed by Sitz for the purpose of enabling free rotational use of the device at one end of the tube in a manner that minimizes kinking of the tubing and user fatigue.
Regarding claim 18, Williamsson/Sitz discloses the claimed invention as set forth above in claim 17. Sitz further teaches said at least one coupling (21) is a rotatable coupling wherein said first channel and said second channel are rotatable relative to each other (see par 24), for the reason set forth above.
Regarding claim 19, Williamsson/Sitz discloses the claimed invention as set forth above in claim 18. Sitz further teaches said first channel (26) and said second channel (30) intersect each other at an angle offset from a straight line (see figure 1), for the reasons set forth above.
Regarding claim 20, Williamsson/Sitz discloses the claimed invention as set forth above in claim 19. Sitz further teaches said at least one coupling (21) comprises at least one protrusion (male flange 48 of first union 22) coupled to said first channel (28, see figure 1) and at least one indent (female receptacle 78 of second union 24) coupled to said second channel (30, see figure 1) wherein said at least one protrusion is slidable inside of said indent on said second channel (see figure 1 and par 26-30), for the reason set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772